DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fyke (US 7,450,106) in view Liu et al. (US 9,105,422). 
Regarding claim 1, Fyke discloses a dual push button switch assembly for a vehicle, the dual push button switch assembly comprising: an elastic button (34) being moveable between a first unactuated position and a second actuated position; a resilient dome (80) being moveable between a first normal position and a second depressed position; an actuator (38) positioned between the elastic button and the resilient dome and pivotable between a first position corresponding to the first unactuated position of the elastic button and the first normal position of the resilient dome and a second position corresponding to the second actuated position of the elastic button and the second depressed position of the resilient dome, wherein the resilient dome biases the actuator towards the first position; and first and second 
Liu teaches a holder (3) having a plurality of walls, wherein at least one pivot slot (at 3213) is formed integral with a wall of the plurality of walls of the holder, and a first and second through holes (31) formed in a bottom wall (wall of 3 in contact with 2) of the holder, wherein each of the first and second through holes is an aperture extending completely through the bottom wall of the holder; the resilient dome (4) extending into the first through hole; the actuator comprising at least one pivot pin (52) that engages the at least one pivot  slot so as to pivot the actuator between the first position and the second position; the first switch is peripherally surrounded by the first through hole, and the second switch extends into the second through hole (space that it occupies).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a holder and actuator with the arrangement taught by Liu, in order to provide stable and reliable actuation.  
Regarding claim 2, Fyke discloses the first and second switches are both activated simultaneously (Fig. 7).  
Regarding claim 3, Fyke discloses a housing (4) having a plurality of walls that collectively define an inner space, wherein the actuator is pivotable within the housing between the first position and the second position.  

Regarding claim 6, Fyke discloses that when the actuator deforms the resilient dome, the first switch is activated.  
Regarding claim 8, Fyke discloses a printed circuit board (52) that has a first surface, wherein the resilient dome is disposed on the first surface.  
Regarding claim 9, Liu teaches the actuator further comprising a foot (under 51), wherein the foot contacts the resilient dome when the actuator is in the first position and the second position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an actuator with the arrangement taught by Liu, in order to provide stable and reliable actuation.
Regarding claim 18, Fyke discloses the actuator further comprising a top surface, wherein the elastic button is disposed adjacent the top surface of the actuator.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fyke and Liu, and further in view of Wu (US 10,347,441).  
Wu teaches a first switch (30) comprises a dome sensor (302) that is disposed on the first surface of the printed circuit board (40) and positioned between the printed circuit board and the resilient dome (301).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the arrangement of Wu, in order to provide protection for the dome sensor.  
. 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fyke and Liu, and further in view of Chen (US 2020/0204178).  
Regarding claim 12, Chen teaches a magnetic element (25) positioned on the actuator (22).  
Regarding claim 13, Chen teaches the second switch (30) comprising a hall sensor that senses a magnetic field of the magnetic element.  
Regarding claim 14, Chen teaches the hall sensor disposed on a printed circuit board (13).  
Regarding claim 15, Chen teaches as the actuator moves away from the first position, the hall sensor senses a change in the magnetic field.  
Regarding claim 16, Chen teaches that the hall sensor senses the change in the magnetic field when the actuator reaches the second position.  
Regarding claim 17, Chen teaches that when the hall sensor senses the change in the magnetic field, the second switch is activated.  
.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fyke and Lie, and further in view of Mahoney et al. (US 7,146,701).  
Regarding claim 19, Mahoney teaches the elastic button directly contacting the top surface of the actuator when the actuator is in the first position and the second position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the elastic button, as taught by Mahoney, in order to provide an improve sealing/protection for the switch.  

Allowable Subject Matter
Claim 20 is allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833